1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    PEGGY SASSO, Bar #228906
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant
6    SALVADOR F. TARANGO
7
8                              IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  )   Case No. 1:18-cr-0099 LJO / SKO
                                                )
12                             Plaintiff,       )   STIPULATION AND ORDER VACATING
                                                )   STATUS CONFERENCE AND SETTING A
13           vs.                                )   CHANGE OF PLEA HEARING
                                                )
14   SALVADOR F. TARANGO,                       )
                                                )   DATE: October 15, 2018
15                           Defendant.         )   TIME: 9:30 a.m.
                                                )   JUDGE: Hon. Lawrence J. O’Neill
16                                              )
17          IT IS HEREBY STIPULED by and through the parties through their respective counsel,
18   Assistant United States Attorney Melanie L. Alsworth, Counsel for Plaintiff, and Assistant
19   Federal Defender Peggy Sasso, Counsel for Defendant Salvador F. Tarango, that the status
20   conference currently set for October 15, 2018 at 1:00 p.m., may be set for a change of plea at
21   9:30 a.m. on October 15, 2018 before the Honorable Lawrence J. O’Neill, Chief United States
22   District Judge.
23                                                        Respectfully submitted,
24
                                                          MCGREGOR W. SCOTT
25                                                        United States Attorney
26
27   DATED: October 11, 2018                        By:   /s/ Melanie L. Alsworth
                                                          MELANIE L. ALSWORTH
28                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff

      Tarango: Stipulation and Order
1
                                              HEATHER E. WILLIAMS
2                                             Federal Defender
3
     DATED: October 11, 2018            By:   /s/ Peggy Sasso
4                                             PEGGY SASSO
                                              Assistant Federal Defender
5                                             Attorney for Defendant
                                              SALVADOR F. TARANGO
6
7
8
9                                      ORDER
10
11
     IT IS SO ORDERED.
12
        Dated:     October 11, 2018            /s/ Lawrence J. O’Neill _____
13                                     UNITED STATES CHIEF DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      Tarango: Stipulation and Order
